MEMORANDUM OF DECISION.
The defendant, Philmore A. Whitney, d/b/a Whitney’s Electric Service appeals the judgment of the Superior Court, Hancock County, entered following a jury verdict in favor of the plaintiffs, Roger and Mary Baldwin. The jury found that the defendant was negligent in providing electrical services to the plaintiffs and that the negligence was the proximate cause of the fire which damaged the Baldwins’ residence in Islesford. The jury also found against the defendant on the counterclaim for electrical services performed.
On appeal, the defendant argues that the trial court erred in submitting an exhibit to the jury for use in the jury room and in refusing to give a requested instruction to the jury. The defendant also asserts that the evidence was insufficient to support the verdict on the issues of liability and damages. Upon review, we find no error properly preserved for appeal that requires reversal of the judgment below.
*867The entry is:
Judgment affirmed.
All concurring.